The /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                       No. 04-14-00551-CV

                                          Pablo SOLIZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 14-02-16542-CV
                       Honorable David Wellington, III, Judge Presiding

                                          ORDER
        The clerk’s record was originally due on August 14, 2014. The trial court clerk has filed
a Notification of Late Record, stating the clerk’s record has not been filed because appellant has
failed to pay or make arrangements to pay the clerk’s fee for preparing the record and appellant
is not entitled to appeal without paying the fee. The trial court clerk also states appellant has not
requested the clerk’s record.

       It is therefore ORDERED that appellant provide written proof to this court no later than
September 2, 2014, that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court